Citation Nr: 1746123	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a pulmonary disability, to include asthma and chronic obstructive pulmonary disorder (COPD).

2. Entitlement to an initial rating in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified in support of this claim during a hearing held at the RO before another Veterans Law Judge in April 2013. A transcript of this hearing has been associated with the Veteran's claims file. That Veterans Law Judge is not available to participate in this case. In February 2017, the Board advised the appellant of her right to testify at a new hearing. In April 2017, the Veteran responded to the letter and stated that she did not wish to have another hearing. 

In considering the Veteran's claims in appellate status, the Board had documents originally written in Spanish translated to English. The original documents and the translations of these documents are now of record.

In July 2014, the Board remanded these claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's COPD was first manifest during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have been met. 
38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that she has asthma, which was caused or aggravated by her active military service. 

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. 
§§ 1111, 1137. Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. 38 C.F.R. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

There is nothing in the Veteran's claims file to suggest that a respiratory condition was noted upon her entry to service. Therefore, the issue of aggravation is not for consideration in this case.

The Veteran's service treatment records show that she was treated for breathing problems in September 1987, treated with Theo-Dur, and advised to stop smoking. Her May 1985 dental service treatment records show that heavy tobacco stains were removed from her teeth. 

In multiple statements, people who served with the Veteran or otherwise knew her during her service detail that her breathing problems began in service. In one such June 2013 letter, a fellow service member detailed that the Veteran began experiencing breathing problems while serving in Germany. He indicated that she was diagnosed as having asthma in service and sought emergency treatment during service for this disability on more than one occasion. 

The Veteran's VA treatment records show that she reported early COPD in December 1997. The VA treatment records also show that the Veteran has smoked continuously, except an October 2003 treatment record which states that the Veteran had not smoked for more than one year. However, this record must be an error because the Veteran has consistently reported smoking, including in a September 2003 treatment record where she reported smoking one and a half packs a day. The Veteran's VA treatment records also show that she has a family history of COPD, as her brother has COPD. Her more recent VA treatment records show that she has end-stage COPD and is dependent on continuous oxygen therapy. 

The Veteran submitted a December 1996 private treatment record by Dr. R.L.G. which showed the Veteran's lung images "could be compatible with the presence of bronchial asthma." The Veteran's December 1998 VA treatment records show that she was treated for asthma. The Veteran also submitted a September 2005 private treatment record from St. Joseph-Caldwell Family Medical Clinic showing that she was diagnosed with asthmatic bronchitis. 

The Veteran was afforded a VA medical examination in August 2014. The examiner diagnosed the Veteran with COPD with emphysema and pulmonary hypertension. The examiner opined that the Veteran's COPD was due to her chronic smoking. However, the examiner also stated that the Veteran's COPD was first diagnosed in service. 

Service connection for smoking and diseases caused thereby on a direct basis is prohibited, unless the disease itself was shown in service. See 38 C.F.R. § 3.300. While the Veteran had a history of smoking in service and the competent medical evidence links her COPD to her history of smoking, the August 2014 VA examiner stated that the Veteran's COPD was shown in service. Therefore, service connection for COPD is granted. 


ORDER

Service connection for COPD is granted.


REMAND

Unfortunately, a remand is required in this case for the remaining issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In Sharp v. Shulkin, No. 16-1385, (Vet App. September 6, 2017), the Court of Appeals for Veterans' Claims (the Court) held that when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), it is not adequate for the examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare. The Court held that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans. The Court further held that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The Court found that a VA medical examination was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding his flares by alternative means. The Veteran's August 2014 VA medical examination does not include these findings. Therefore, remand is required for a new VA medical examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of her left knee disability. All indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. Full range of motion testing must also be conducted on the right knee.

The examiner must provide an opinion as to additional functional loss during flare-ups of the left knee disability. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. 

2. The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented his or her consideration of Virtual VA. If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. Then readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


